Title: To George Washington from Robert Howe, 9 September 1780
From: Howe, Robert
To: Washington, George


                        

                            
                            Dear Sir
                            Camp near New Bridge 9th of September 1780
                        
                        Inform’d as I was, that our generous Allies intended to aid us with a Number of Troops, & a Fleet
                            superior to that of the Enemy, I suppos’d We should be able to act offensively, & thought it my Duty to meditate
                            what Objects ought to excite our Attention—Those which presented themselves as the most capital, were—Quebec, Hallifax,
                            New-York, & the Recovery of South Carolina & Georgia—but against which we ought first to operate, it was
                            out of my Power to determine, being intirely unapprized of the Force we should have, or the military Endowments we should
                            be invested with. Concluding however that to act offensively we were certainly to be supported both by Sea & Land,
                            New York was the Object I was led to wish we might be able to obtain—because possess’d of that,
                            Carolina, & Georgia consequentially reverted to us, & Quebec & Hallifax could with much more
                            Facility be acquired. But when I considered the Situation of New York, that it had by every Assistance Art could give it,
                            been rendered as impregnable as possible—that it was possess’d of every military Requisite essential to its
                            Defence—garrison’d with a great Body of Veteran Troops, & several thousand Militia, whose all was depending upon
                            the Preservation of the Place, & who therefore from Desperation would become more than commonly useful—that it
                            must be approach’d variously, & the capital Points of Attack were so remote from each other that the Troops acting
                            at either must act independently, & consequently ought to be in Force to Defend themselves against the aggregate
                            Strengths of the Enemy, I own I doubted (notwithstanding my ardent Hope to the contrary) whether we should be enabled to
                            attack it with Success without a great Superiority.
                        As to Quebeck, desirable as the Object was, I had very little Expectation that it would be undertaken this
                            Season with any Tolerable Prospect of succeeding, unless the Fleet & Army of our Allies could have been here ready
                            to act very early in the Year—a Circumstance having to be expected from any Fleet & Army which is to be brought
                            from Europe & to operate the same Season.
                        Of Hallifax, Carolina & Georgia I confess my Hopes were more sanguine—The Time of Year we could act
                            against the first was, When the Inclemency of southern Climate would not admit of our operating against the two
                            latter—& we could serve in those Countries, when Troops from hence might be spared—so that in Fact the same Body
                            of men could (if necessary) be employ’d at both Places.
                        The very late Arrival of our Allies, & the unhappy Inferiority of Navy induce me to fear that no
                            Enterprize of Importance against the Enemy is in the Quarter to be achieved, at least for this Season & that therefore we
                            should be activated by southern Operations & that not one Moment is to be lost. The Inhabitants of those unhappy
                            Countries are in general (at present) well affected to our Cause—& tho’ compell’d by Necessity seemingly to submit
                            to the Impositions of the Enemy, yet they sigh for Support & would rejoice to receive it—This Disposition should
                            by all Means be encourag’d, or they may either sink into Despondancy, or resenting the Neglect with which they conceive
                            themselves treated, fall a Prey to the Seductions of our Enemy ready by every Art to alienate their Affection from a
                            People who they will represent as unable or unwilling to support them, & to destroy their Attachment to that Cause
                            by which they will be taught to think they have suffered so severely—Tired also of, & oppressed as they are by the
                            Calamity of a War which has reduced them to Distress extreme, they may if left in Possession of the Enemy, soon learn to
                            relish the Sweets of Recess; & the Benefits that result from a liberal Traffic held out to them upon much more
                            eligible Terms than of late they have experienced, their Reverance for British Government may resume its Influence—the
                            Consequences of which are very alarming. If this Sir, from general Principles, may be expected from any Body of Men in a
                            similar Situation, how much is it to be apprehended from the unfortunate Predicament of this particular Set of People
                            deprived as they are of the Superintendence of almost every Person of Influence, Dignity & Capacity—Who having
                            been oblig’d to fly Their Country; or having been captivated and paroled cannot upon any Occasion be refered to—Nor can
                            the Latter Set with Honor, tho’ present, however ardently they may wish it, direct the well affected, inspirit the Timid,
                            or awe the ill dispos’d into Neutrality. North Carolina too tho’ it were for some time able to maintain itself without
                            collateral Aids (which however is not possible) yet would the continual Intercourse & Commerce which must
                            inevitably subsist between the Inhabitants on the Borders of each State soon, very soon spread its baneful Influences
                            thro’ the whole Mass of Yeomanery, & Disaffection too probably become general. But Sir, when added to these
                            Circumstances we consider how essential to the Existence of America as a commercial People, the Possession of Georgia and
                            the Carolinas is—that upon them we must depend absolutely for Indigo, Rice, Naval Stores, & in a great Degree for
                            Lumber—that an almost insupportable National Debt must inevitably (by this War) be intail’d upon us—& that those
                            Articles of Exports are the Capital Means of discharging the otherwise insupportable Burden—In short Sir, in whatever
                            Light we contemplate this Question, it must press itself Home to the Business & Bosom of every American, that the
                            Possession of those States by the Enemy is absolutely incompatible with every Principle of Interest, Liberty, &
                            Independence—& that consequently every Nerve should be strained to regain them—& that all Idea of Expence
                            both of Treasure and Blood should be lost in the Importance of the Object. It must be acknowledged that to regain the lost
                            States, a superior Fleet may be absolutely necessary, but that Aid we are informed we have Reason to hope for, &
                            should therefore at all Points, be prepared to operate with the Moment it arrives. The States of Maryland, Virginia
                            & North Carolina should consequently be instantly in the most emphatick Terms urg’d to embody a sufficient Number
                            of Troops—which should the Fleet not arrive, & Conquest be out of the Question, might yet be able with the aid lent
                            them from hence to check the Progress of the Enemy—& in Order to inspirit them, whatever Force could with Prudence
                            be spared them, should immediately be promis’d to them when Occasion will admit of their being sent—Indeed I think if the
                            Exigence of Service would admit of it & only a few Men could be ordered to move towards them that it would be
                            attended with very good effects.
                        The Commanding Officers of France in the West Indies should immediately be acquainted with the unlucky Turn
                            of Affairs to the South’ard—& the Necessity of their cooperating with us in regaining the southern States be
                            impress’d upon them in the strongest Terms, as essential to American Independence. 
                        The Enemy’s Strength to the South’ard represented to the Council of War by your Excellency was seven
                            Thousands—Not less I should imagine than eight or ten thousand Regulars would be necessary to regain the States we have
                            Lost there—If Principles of Policy do not forbid it, they should consist I think of as many of the Troops of Our Allies as
                            possible, who better acquainted by Experience in reducing Towns by regular Approaches, might perhaps be more successful
                                that Troops who have not had that Advantage. Whether such a Number in any Season could be spared
                            from this Quarter I will not venture to determine—but if any Thing can animate the People of America to Exertion, the
                            present Situation of Affairs ought most certainly to do it—& in that Case any Men sent forward might be replaced
                            by the States in this Department—Indeed I behold the dispossessing the Enemy of their Conquests to the South’ard, in so
                            serious & important a Point of Light; that I dread the Consequences to the common Cause should we not be able to
                            effect it—Upon the whole I think that if our Allies are not very shortly indeed, & very considerably reenforced
                            that the Season for acting importantly in this Quarter will be pass’d by, & that our Operations should be pointed
                            where we can act with Effect—but that whether they arrive or not we should be in every Manner Prepared to support
                            ourselves, & to prevent the further Progress of the Army to the South’ard—where we have still much to lose,
                            & which without our Support will probably be Lost.
                        Thus Sir, have I at your Excellency’s Request given Utterance, tho’ in a very hasty Manner, to what has
                            occured to me, & which as some very particular Circumstances inevitably engaged me until just now, I have not
                            been able sooner to attend to—Happy shall I be if in what I have thrown out a single Hint may be found that can be useful
                            to you, & beneficial to my Country. I have the Honor to be with the greatest Respect Dear Sir Your Excellency’s
                            most obedient
                        
                            Robert Howe
                        
                    